Exhibit 10.11
MD & Above Version

FORM OF PHANTOM STOCK UNIT AWARD AGREEMENT


THIS PHANTOM STOCK UNIT AWARD AGREEMENT (“Agreement”) is made as of the Grant
Date, between DYNEGY INC., a Delaware corporation (“Dynegy”), and all of its
Affiliates (collectively, the “Company”), and the named employee (the
“Employee”). A copy of the Dynegy Inc. 2009 Phantom Stock Plan (the “Plan”) is
annexed to this Agreement and shall be deemed a part hereof as if fully set
forth herein. Unless the context otherwise requires, all terms that are not
defined in the Notice of Grant, MD & Above Version (the “Notice”) or this
Agreement but which are defined in the Plan shall have the same meaning given to
them in the Plan when used herein.


1.    The Grant.


(a)    The Compensation and Human Resources Committee of the Board of Directors
(the “Committee”) granted to Employee on the Grant Date, as a matter of separate
inducement and not in lieu of any salary or other compensation for Employee’s
services, an award pursuant to the Notice equal to the Award Value.


(b)    The Award Value shall be converted to a fixed number of phantom stock
units (the “Phantom Stock Units”) following the 20th trading day after the
emergence of Dynegy Holdings LLC (“DH”) from bankruptcy. The number of Phantom
Stock Units to be issued shall be calculated by dividing the Award Value by the
average trading value of a share of Dynegy’s common stock during the first
twenty (20) trading days after DH emerges from bankruptcy.


2.    Payment Terms. The Employee hereby accepts the Award, including the
Phantom Stock Units when issued if the Award Value is converted pursuant to
Section 1, and agrees with respect thereto as follows:


(a)    Payment and Determination of Value. Dynegy shall pay to the Employee the
vested portion of the Award Value in cash not later than thirty (30) days
immediately following the date such portion of the Award vests under Section
2(b) or 2(c) below, as applicable, and such portion of the Award shall
thereafter be treated as redeemed for purposes of this Agreement. If the Award
Value is converted in accordance with Section 1, each Phantom Stock Unit shall
have a value equal to the value of a share of Dynegy’s common stock on its
vesting date.


(b)    Standard Vesting. An Employee’s Award shall become vested in three
cumulative equal annual installments as follows:


(i)    on April 2, 2013, one-third of the Award shall be vested without further
action by the Committee;


(ii)    on April 2, 2014, an additional one-third of the Award shall be vested
without further action by the Committee; and



1





--------------------------------------------------------------------------------

Exhibit 10.11
MD & Above Version



(iii)    on April 2, 2015, an additional one-third of the Award shall be vested
without further action by the Committee.


Except as otherwise provided in Section 2(c) below, the unvested portion of the
Award shall be forfeited to the Company for no consideration as of the date of
the termination of the Employee’s employment with the Company.


(c)    Accelerated Vesting. Notwithstanding the provisions of Section 2(b)
above, the vesting for some or all of the Award shall be accelerated as follows:


(i)    if the Employee is determined to be disabled (as defined in the Company’s
long term disability program or plan in which the Employee is a participant or,
if the Employee does not participate in any such plan, as defined in the Dynegy
Inc. Long Term Disability Plan, as amended, or the successor plan thereto) or in
the event of the death of the Employee, the unvested portion of the Award shall
become vested as of the date of such determination or death, as applicable;


(ii)    if the Employee’s employment with the Company terminates by reason of
Involuntary Termination, the unvested portion of the Award shall become vested
as of the date of such termination of employment; and


(iii)    if the Employee is employed by the Company (or a successor thereto) on
the date of a Change in Control, the unvested portion of the Award shall become
vested as of the date of such Change in Control.


(d)    Transfer Restrictions. The Award may not be sold, assigned, pledged,
exchanged, hypothecated or otherwise transferred, encumbered or otherwise
disposed of by the Employee.


(e)    Definitions. For purposes of this Agreement, the following terms shall
have the meanings indicated below:


(i)    “Cause” shall mean, and hence arise where, as determined by the Committee
in its sole discretion, the Employee (A) has been convicted of a misdemeanor
involving moral turpitude or a felony; (B) has failed to substantially perform
the duties of such Employee to the Company (other than such failure resulting
from the Employee’s incapacity due to physical or mental condition) which
results in a materially adverse effect upon the Company, financial or otherwise;
(C) has refused without proper legal reason to perform the Employee’s duties and
responsibilities to the Company; or (D) has breached any material corporate
policy maintained and established by the Company that is applicable to the
Employee, provided such breach results in a materially adverse effect upon the
Company, financial or otherwise.    





2





--------------------------------------------------------------------------------

Exhibit 10.11
MD & Above Version

(ii)    “Change in Control” shall mean the occurrence of any of the following
events: (A) a merger of Dynegy with another entity, a consolidation involving
Dynegy, or the sale of all or substantially all of the assets or equity
interests of Dynegy to another entity if, in any such case, (I) the holders of
equity securities of Dynegy immediately prior to such event do not beneficially
own immediately after such event equity securities of the resulting entity
entitled to fifty-one percent (51%) or more of the votes then eligible to be
cast in the election of directors (or comparable governing body) of the
resulting entity in substantially the same proportions that they owned the
equity securities of Dynegy immediately prior to such event or (II) the persons
who were members of the Board immediately prior to such event do not constitute
at least a majority of the board of directors of the resulting entity
immediately after such event; (B) a circumstance where any person or entity,
including a “group” as contemplated by Section 13(d)(3) of the Exchange Act,
acquires or gains ownership or control (including, without limitation, power to
vote) of fifty percent (50%) or more of the combined voting power of the
outstanding securities of, (I) if Dynegy has not engaged in a merger or
consolidation, Dynegy, or (II) if Dynegy has engaged in a merger or
consolidation, the resulting entity; or (C) circumstances where, as a result of
or in connection with, a contested election of directors, the persons who were
members of the Board immediately before such election shall cease to constitute
a majority of the Board. For purposes of the “Change in Control” definition, (1)
“resulting entity” in the context of an event that is a merger, consolidation or
sale of all or substantially all of the subject assets or equity interests shall
mean the surviving entity (or acquiring entity in the case of an asset or equity
interest sale), unless the surviving entity (or acquiring entity in the case of
an asset sale) is a subsidiary of another entity and the holders of common stock
of Dynegy receive capital stock of such other entity in such transaction or
event, in which event the resulting entity shall be such other entity, and (2)
subsequent to the consummation of a merger or consolidation that does not
constitute a Change in Control, the term “Dynegy” shall refer to the resulting
entity and the term “Board” shall refer to the board of directors (or comparable
governing body) of the resulting entity. The term “Change in Control” shall not
include: (1) any change in ownership of Dynegy which directly results from an
issuance of equity in connection with the November 7, 2011 bankruptcy filing for
DH, and any subsequent filings in 2012 that are associated with the DH
bankruptcy filing, under chapter 11 of the U.S. Bankruptcy Code; or (2) any
change in the membership of the Board which directly results from the election
or appointment of new directors in connection with the DH bankruptcy filing
under chapter 11 of the U.S. Bankruptcy Code, provided, however, that such
election or appointment occurs within ninety (90) days of emergence from
bankruptcy.


(iii)    “Involuntary Termination” shall have the same meaning as specified in
the Dynegy Inc. Executive Severance Pay Plan (as amended and restated effective
January 1, 2008).


(f)    Shareholder Rights. The Employee shall not have any of the rights of a
shareholder of the Company with respect to the Phantom Stock Units.


(g)    Corporate Acts. The existence of the Phantom Stock Units shall not affect
in any way the right or power of the Board of Directors of the Company or the



3





--------------------------------------------------------------------------------

Exhibit 10.11
MD & Above Version

shareholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of debt or equity securities, the dissolution or liquidation of the Company or
any sale, lease, exchange or other disposition of all or any part of its assets
or business or any other corporate act or proceeding.


3.    Withholding of Tax. The Company is authorized and directed to withhold
from any cash payment made to the Employee under this Agreement any tax required
to be withheld by reason of such resulting compensation income. To the extent
that any portion of the Award Value is treated as includible in the Employee’s
income prior to the date a cash payment is made to the Employee under this
Agreement, the Company is hereby authorized and directed to either (i) require
the Employee to make payment of such taxes to the Company through delivery of
cash or a cashier’s check within five (5) calendar days after the Company is
required to remit such taxes to the Internal Revenue Service, or (ii) withhold
from the Employee’s regular wages or bonus payments the amount of any tax
required to be withheld.


4.    Code Section 409A. This Agreement is not intended to constitute a
“nonqualified deferred compensation plan” for purposes of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”). Neither the Employee nor
the Company shall have the right to accelerate or defer the vesting and/or
payment of any amounts under this Agreement if such action would cause this
Agreement to be subject to Code Section 409A. The Company makes no
representations or warranty and shall have no liability to the Employee or any
other person if any provisions of or payments under this Agreement are
determined to constitute a nonqualified deferred compensation plan subject to
Code Section 409A but not to satisfy the conditions of that section.


5.    Employment Relationship. For purposes of this Agreement, the Employee
shall be considered to be in the employment of the Company as long as the
Employee remains an employee of either the Company or an Affiliate (as such term
is defined in the Plan). Nothing in the adoption of the Plan, this Agreement or
the Notice of Grant shall confer upon the Employee the right to continued
employment by the Company or affect in any way the right of the Company to
terminate such employment at any time. Unless otherwise provided in a written
employment agreement or by applicable law, the Employee’s employment by the
Company shall be on an at-will basis, and the employment relationship may be
terminated at any time by either the Employee or the Company for any reason
whatsoever, with or without cause. Any question as to whether and when there has
been a termination of such employment, and the cause of such termination, shall
be determined by the Committee, and its determination shall be final.


6.    Notices. Any notices or other communications provided for in this
Agreement shall be sufficient if in writing. In the case of the Employee, such
notices or communications shall be effectively delivered when hand delivered to
the Employee at his or her principal place of employment or when sent by
registered or certified mail to the Employee at the last address the Employee
has filed with the Company. In the case of the



4





--------------------------------------------------------------------------------

Exhibit 10.11
MD & Above Version

Company, such notices or communications shall be effectively delivered when sent
by registered or certified mail to the Company at its principal executive
offices.


7.    Entire Agreement; Amendment. The Notice and this Agreement replaces and
merges all previous agreements and discussions relating to the same or similar
subject matters between the Employee and the Company and constitutes the entire
agreement between the Employee and the Company with respect to the subject
matter of this Agreement. This Agreement may not be modified in any respect by
any verbal statement, representation or agreement made by any employee, officer,
or representative of the Company or by any written agreement unless signed by an
officer of the Company who is expressly authorized by the Company to execute
such document. In addition, if it is subsequently determined by the Committee,
in its sole discretion, that the Award is subject to Code Section 409A, or any
Treasury regulations or Internal Revenue Service guidance promulgated
thereunder, this Agreement and/or the Plan may be amended by the Company to
cause its terms to comply with the limitations of Code Section 409A.


8.    Binding Effect. If the Employee continues to provide services to the
Company after the Grant Date, the Employee is deemed to have accepted the terms
and conditions of this Agreement. This Award shall be subject to all of the
terms and provisions of the Plan, including future amendments thereto, if any,
pursuant to the terms thereof, and to all of the terms and conditions of this
Agreement and the Notice. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
the Employee.


9.    Miscellaneous. In the event of any conflict or inconsistency between the
terms of this Agreement and the terms of the Plan, the terms of the Plan shall
be controlling. In the event of any conflict or inconsistency between the terms
of this Agreement and the terms of the Dynegy Inc. Executive Severance Pay Plan,
including any amendments or supplements thereto, the terms of this Agreement
shall be controlling.


IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized as of the date first above written.


DYNEGY INC.






By:    






Name:    


Title:    





5



